DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
2. 	This Non-Final office action is in response to the communication received October 26, 2020. Claim 1 is pending and examined.

				Information Disclosure Statement
3.    	The information disclosure statement (IDS) submitted on October 26, 2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

				    Double Patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated 
  	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of generating audience analysis information. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 	Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/820,026. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims center around details about identifying co-relationships between media using social media. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)). 5. 	Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/187,675. Although 
					
				Claim Rejections - 35 USC §101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
7. 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
8. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine,  
 	manufacture, or composition of matter, or any new and useful improvement 
 	thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
9. 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
 	Claim 1 represents the claimed invention for analysis. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	an audience estimator to: estimate a first audience of first media based on a first set of media-exposure social media messages corresponding to client devices referencing the first media; and estimate a second audience of second media based on a second set of media-exposure social media messages corresponding to the client devices referencing the second media; and a pairing classifier to: determine a pairing-score for a media-pairing based on the first and second audiences and the first and second sets of media-exposure social media messages; determine a relationship threshold to apply to the media-pairing based on the first media and the second media; and classify the media-pairing based on the pairing-score and the relationship threshold to improve an accuracy of a system associated with generating audience analysis information.
	Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The audience estimator, pairing classifier and client devices are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor and devices configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claim is directed to the determined judicial exception 
	For the foregoing reasons, claim 1 covers subject matter that is judicially-excepted from patent eligibility under § 101.


Allowable Subject Matter
9. 	Claim 1 would be allowable if overcome the double patenting and the 101 rejections. 
 					
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623